EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Hassan Abbas Shakier on February 22 and 25, 2021.

The application has been amended as follows: 
IN THE CLAIMS:
Claims 1, 4, 11 and 14 have been amended as follows
1. (Currently Amended) A plug-in device comprising at least one of artificial intelligence (Ai) and internet of things (IoT) circuits including at least one optical access, accessed through one of said plug-in device rear, said plug-in device internal and combinations thereof, at least one indicator and at least one of control and operate element selected from a group comprising a push switch, a push key, a push bar, a touch key, a touch pad, a touch icon, a touch screen, a touch display screen, a touch panel, a temperature sensor, a humidity sensor, an illumination sensor, sun light sensor, a display screen, at least one microphone, at least one speaker, at least one camera and combinations thereof, said plug-in device is at least single gang device enclosing at least two plug-in terminals for one of connecting alternating current (AC) to a direct current (DC) power supply included 
wherein at least one front optical access is accessed through one of a front surface and a protruding structure of an intelligent support box (ISB) for linking at least one way of two way optical signal via said at least one of the front surface and the protruding structure by engaging a rear surface of said plug-in device with the front surface of said ISB, and positioning at least one pair of said front surface access with [[said]] a rear surface access and a protruding structure access with a plug-in device internal access into closed proximity; and 
wherein control and operate particulars are selectively assigned to one of each plug-in device and the device load via at least one of a rotary setting selector and loaded to a memory included in said circuits via one of hand held loader and via a cascading optical grid linking at least one said ISB.

4. (Currently Amended) The plug-in device according to claim 3, wherein each said push key and said touch key are assigned to generate up-down commands via a flat push and touch keys with two indicators transparent areas, indicating [[the]] one of a push and touch position, for generating one of up command and down command for one of increasing and decreasing one of status and level, including temperature(heater) (air condition)(fan), humidity (humidifier), volume (voice), light (dimmer), sun light (curtains) for which the plug-in device is structured pushing one of two opposing key ends, near the indicators.

11. (Currently Amended) A method for optically linking at least one of an artificial intelligence (Ai) and an internet of things (IoT) circuits via at least one of a rear surface optical access and an internal optical access, embedded in at least one of single gang plug-in device including at least one indicator and at least one of control and operate element selected from a group comprising a push switch, a push key, a push bar, a touch pad, a touch icon, a touch screen, a touch display screen, a touch panel, a touch key, a temperature sensor, a humidity sensor, a display screen, at least one microphone, at least one speaker, at least one camera and combinations thereof for controlling and operating at least one given load; 
wherein the single gang plug-in device comprising at least two plug-in terminals for powering said circuits, and said at least one of the rear and the internal optical access is accessed by engagement in closed proximity with one of a front surface and a protruding structure of an intelligent support box (ISB), and wherein particulars for linking at least one way of two way optical signal via said at least one front surface and protruding structure are assigned along with the engagement of the front surface of said ISB with [[the]] a rear surface of a plug-in device, said method comprising the steps of:
1. verifying the matching of the power terminals and at least one optical access of said plug-in device with the terminals and at least one optical access of said ISB;

3. plugging the device into said given ISB first to be followed by loading the particulars via a cascading optical grid linking to the given ISB;
4. controlling and operating the assigned given load.

14. (Currently Amended) The method according to claim 13, wherein each said push key and said touch key are assigned to generate up-down commands via one of a flat push key and one of a touch key and icon with two indicator transparent areas, indicating [[the]] one of a push and touch position, for the one of up command and down command for one of increasing and decreasing one of status and level, including temperature (heater) (air conditioner) (fan), humidity (humidifier), volume (voice), light (dimmer), sun light (curtains) for which the plug-in device is structured to provide for rocker movements by pushing one of two opposing key ends, near the indicators.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following is an examiner’s statement of reasons for allowance: the present invention comprising a plug-in device having at least one of artificial intelligence (Ai) and internet of things (IoT) circuits etc., and a method for optically linking at least one of an artificial intelligence (Ai) and an internet of things (IoT) circuits. The closest prior art, US 20080151884 A1, US 20120262006 A1, US 8269376 B1, US 8639465 B1 and US 20100240249 A1 show similar system/method, which discloses a plug-in device. However, these closest prior art fail to disclose: a plug-in device comprising at least one of artificial intelligence (Ai) and internet of things (IoT) circuits including at least one optical access, accessed through one of said plug-in device rear, said plug-in device internal and combinations thereof, at least one indicator and at least one of control and operate element selected from a group comprising a push switch, a push key, a push bar, a touch key, a touch pad, a touch icon, a touch screen, a touch display screen, a touch panel, a temperature sensor, a humidity sensor, an illumination sensor, sun light sensor, a display screen, at least one microphone, at least one speaker, at least one camera and combinations thereof, said plug-in device is at least single gang device enclosing at least two plug-in terminals for one of connecting alternating current (AC) to a direct current (DC) power supply included in said plug-in device to power said circuits and by connecting one of DC power line and a bus line with DC feed; wherein at least one front optical access is accessed through one of a front surface and a protruding structure of an intelligent support box (ISB) for linking at least one way of two way optical signal via said at least one of the front surface and the protruding structure by engaging a rear surface of said plug-in device with the front surface of said ISB, and positioning at least one pair of said front surface access with [[said]] a rear surface a rear surface of a plug-in device, said method comprising the steps of: 1. verifying the matching of the power terminals and at least one optical access of said plug-in device with the terminals and at least one optical access of said ISB; 2. assigning particulars of said engaging and said control and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084.  The examiner can normally be reached on 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        February 25, 2021